Title: From Alexander Hamilton to James Read, 13 August 1799
From: Hamilton, Alexander
To: Read, James (d. 1803)


          
            Sir,
            New York August 13th. 1799
          
          Your letters of June 25th and July 27th. have been received. Raleigh is approved as the Regimental rendezvous. The Secretary of War has been informed of this, and requested to give such further directions respecting the transmission of Clothing and other articles to that place as circumstances may render necessary. The nomination of Lieut. Walker as Regimental Paymaster has been sent to the Secretary at War, and will doubtless be confirmed. I approve your circumspection in the choice of Adjutant and Paymaster Quartermaster, but it will be well to select those officers as soon as it can be done without injury to the service. I have mentioned to the Secretary of War the persons recommended as Majors, and have given them my support.
          With great consideration I am, Sir &c:
        